 

 

 

 

 

 

 

a
ee
z

 

FT ATE Moe fears tain tenet,
eee ea

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK I Dec, _
DAGE cea, 37 SS

 

D. GORTON, et al.,
Plaintiffs,
19 Civ. 9199 (LAP)

ORDER

 

-against~

CITY OF NEW YORK, et al.,

 

Defendants.

LORETTA A. PRESKA, Senior United States District Judge:
The Clerk of the Court shall mark this action closed,
subject to reopening within 30 days if the settlement is not

effected, and all pending motions denied as moot.

New York, New York

Dated:
February #2, 2020 bukc

LORETTA A, PRESKA
Senior United States District Judge

 

 

 
